DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 2, 9, 16 are cancelled in the reply filed on 03/28/2022.
Claims 1, 10-11, 15, 17, 20 are amended in the reply filed on 03/28/2022.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Brown in addition to previously relied on references below.
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Ma does not disclose the grid includes a gas delivery system which inject neutral radicals, and that the separation grid comprises a blocking material over one or more outlets. 
Examiner disagrees, and notes that para. [0054] discloses the neutral radical limitation of Ma, and the separation grid having the blocking material is already disclosed by Jung from a previous rejection which is now incorporated into claim 1. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0358208 to “Ma” in view of US 2018/0122638 to “Jung.”
Claims 1, 10, 11: Ma discloses a plasma processing apparatus, comprising: a plasma chamber (120 [plasma chamber], Fig. 1); a processing chamber (110 [processing chamber]) comprising a substrate holder (112 [substrate holder]) operable to support a substrate (114 [substrate], para. [0047]); a plasma source (130/132/134) configured to generate plasma in the plasma chamber (120, para. [0047]), and a separation grid (116 [separation grid]) separating the plasma chamber (120) from the processing chamber (110, para. [0046]), the separation grid (116) comprising a plurality of holes (“holes” of 116), the separation grid (116) configured to allow neutral radicals to flow from the plasma chamber to the processing chamber via the plurality of holes (para. [0054]),
the separation grid (116) comprising: a gas delivery system (116) defining a channel (channel between 116a and 116c), an inlet (118 [gas port]), and a plurality of outlets (disclosed as “holes,” para. [0049]) in fluid communication with the inlet (118) via the channel (channel between 116a and 116c), wherein the gas delivery system (116) is considered capable to be configured to inject a gas into the neutral radicals from the plurality of outlets (para. [0056]).
Claims 1, 10-11: Ma does not disclose (claim 1) the separation grid further comprising: a blocking material positioned over one or more outlets of the plurality of outlets; (claim 10) wherein the blocking material is positioned over the first group of outlets defined by the first portion of the gas delivery system; (claim 11) wherein the blocking material is positioned over the second group of outlets defined by the second portion of the gas delivery system.
Jung discloses (claim 1) further comprising: a blocking material (220a [insertion body], Fig. 8) positioned over one or more outlets (151 [distribution holes]) of the plurality of outlets (151); (claims 10-11) wherein blocking material (220a) can be added to different positions (optimization) as necessary for the purpose of easily changing the arranged structure to avoid unnecessary manufacture of another plate, to thereby easily adjust the flow of the species (para. [0048]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the blocking materials and optimization of arrangement as taught by Jung with motivation to easily change the arranged structure to avoid unnecessary manufacture of another plate, to thereby easily adjust the flow of the species.
Claim 2: (Cancelled).
Claim 3: The apparatus of Ma in view of Jung discloses wherein: the inlet (118, Fig. 2, Ma) is defined by a first portion of the gas delivery system (116, see Fig. 2); a first group of outlets (holes of 116b) of the plurality of outlets (holes) are defined by the first portion of the gas delivery system (see Fig. 2 where first portion is at and above 116b); and a second group of outlets (holes of 116c) of the plurality of outlets (holes) are defined by a second portion of the gas delivery system (116, see Fig. 2 where second portion is at 116c), the second portion being different than the first portion (see Fig. 2 where 116b is different from 116c).
Claim 4: The apparatus of Ma in view of Jung discloses wherein a diameter of each outlet included in the first group of outlets (holes in 116b, Fig. 2, Ma) appears to be less than a diameter of each outlet included in the second group of outlets (holes in 116c, see Fig. 2 where diameter of holes in 116b appear to be less than holes in 116c).
Claims 5-6: The apparatus of Ma in view of Jung does not explicitly disclose (claim 5) wherein a diameter of an outlet included in the first group of outlets and positioned adjacent the inlet is less than a diameter of every other outlet included in the first group of outlets; (claim 6) wherein the diameter of the outlet is less than a diameter of every outlet included in the second group of outlets. Yet Ma teaches that the sizes of the different groups of holes can be optimized for whatever process as necessary (para. [0036-0037]) for the purpose of controlling uniformity characteristics of a surface treatment process (para. [0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate optimization of the diameter of different groups of holes as taught by Ma with motivation to control uniformity characteristics of a surface treatment process.
Claims 7-8: The apparatus of Ma in view of Jung does not explicitly disclose (claim 7) wherein the portion of the channel defined by the first portion of the gas delivery system is narrower than the portion of the channel defined by the second portion of the gas delivery system; (claim 8) wherein the portion of the channel defined by the first portion of the gas delivery system is wider than the portion of the channel defined by the second portion of the gas delivery system. Yet Ma teaches that the respective channel portions (channels of 117 and 119) can have first and second distances which can be the same and/or different from each other (para. [0052-0053]) for the purpose of being in a parallel spaced relationship for ion/UV filtering (para. [0052]). It is noted that Ma is optimizing channel widths which is obvious over the claim. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of channel widths as taught by Ma with motivation to be in a parallel spaced relationship for ion/UV filtering.
Claim 9:  (Cancelled).
Claim 12: The apparatus of Ma in view of Jung discloses wherein the gas delivery system (116, Fig. 2, Ma) includes a wall (116b [grid plate]) dividing the channel (channel between 116a and 116c) into a first channel (channel between 116a and 116b) and a second channel (channel between 116b and 116c). 
Claim 13: The apparatus of Ma in view of Jung discloses wherein the wall (116b, Fig. 2) defines a plurality of openings (openings in 116b) to provide fluid communication between the first channel (channel between 116a and 116b) and the second channel (channel between 116b and 116c).
Claim 14: The apparatus of Ma in view of Jung discloses wherein: the inlet (118, Fig. 2) is in fluid communication with the first channel (channel between 116a and 116b); and the plurality of outlets (holes) are in fluid communication with the second channel (channel between 116b and 116c). 
Claims 15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,335,293 to “Luo.” 
Claim 15: Luo discloses a plasma processing apparatus, comprising: a processing chamber (208 [wafer processing chamber], Fig. 2), a workpiece holder (233/230 [pins]/[restricter]) in the processing chamber (208) operable to support a first workpiece (224a [substrate]) and a second workpiece (224b [substrate]) in the processing chamber (208, col. 7, lines 31-35) the workpiece holder (233/230) comprising a first processing station (at 224a) and a second processing station (at 224b), the first processing station (at 224a) configured to support the first workpiece (224a), the second processing station (at 224b) configured to support the second workpiece (224b); a pump port (226 [gas outlet]) configured to evacuate gasses from the processing chamber (col. 7, lines 45-50), the pump port (226) located beneath the workpiece holder (233); and wherein the workpiece holder (233) comprises an opening (opening in 230 [restricter]) located between the first processing station (at 224a) and the second processing station (at 244b), the opening (opening in 230) providing a path to evacuate gasses from the processing chamber (208) to the pump port (226), the opening (opening in 230) comprising a plurality of holes (holes in 230).
Claim 17: Luo discloses wherein a first portion of the plurality of holes (holes in 230, Fig. 2) comprises a first hole density (holes in 230), and a second portion of the plurality of holes comprises (holes in 230) a second hole density (holes in 230); 
How Luo does not explicitly discloses wherein the first hole density is different from the second hole density. Yet Luo teaches that the holes size and pattern may be selected for the purpose of balancing front and back etch rates while maintaining the desired process gas selectivity on the front side of the wafer (col. 8, lines 40-51). It is also noted that the restricter hole densities are different in different places of the plate (col. 12, lines 45-65). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of hole density as taught by Luo with motivation to balance front and back etch rates while maintaining the desired process gas selectivity on the front side of the wafer.
Claim 19: Luo discloses further comprising: a plasma chamber (202 [plasma generation chamber], Fig. 2) disposed above the processing chamber (208), the plasma chamber (202) separated from the processing chamber (208) via a separation grid (see col. 8, lines 60-65 where 222 and 228 [diverter] can be combined which renders it functioning as a separation grid).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo as applied to claims 15, 17, 19, and further in view of US 2018/0323041 to Brown. 
Claim 16: Luo discloses wherein the opening (opening in 230, Fig. 2, Luo) comprises a cover (top of 230) located on the opening (opening in 230), the cover defining the plurality of holes (holes in top of 230). 
However Luo does not disclose the cover is a removable cover.
Brown discloses a cover (170 [movable seal plate]. Fig. 2-3) is a removable cover (interpreted as able to cover and not cover 142 [vacuum ports]), for the purpose of being operable to cover multiple vacuum ports while in a closed position and allow for selective fluid communication in an open or partially open state (para. [0032]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cover to be removable as taught by Brown with motivation to be operable to cover multiple vacuum ports while in a closed position and allow for selective fluid communication in an open or partially open state.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo as applied to claims 15, 17, 19, and further in view of US 2006/0151114 to Fink.
Claim 18: Luo discloses the opening. However Luo does not disclose wherein the opening comprises a first curved surface and a second opposing curved surface, the first curved surface matching an edge portion of the first processing station, the opposing second curved surface matching an edge portion of the second processing station.
Fink discloses a baffle assembly (100, Fig. 2-4) having curved openings (112 [holes]) which match the edge of portion of a wafer processing station (30, para. [0029]), and also teaches covers (120 [baffle inserts]) which can be formed in the same respective shape (para. [0028]), and that the openings can be multiple shapes (para. [0027], [0029]). Fink discloses this for the purpose permitting gas in the process space to be removed by a vacuum pump (para. [0026]) and confine the plasma while permitting gas to be evacuated (para. [0003]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of shape as taught by Fink to match each edge of the wafer processing stations with motivation to permit gas in the process space to be removed by a vacuum pump and confine the plasma while permitting gas to be evacuated.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0358208 to “Ma” in view of US 2012/0031559 to “Dhindsa.”
Claim 20: Ma discloses a plasma processing apparatus, comprising a plasma chamber (120, [plasma chamber], Fig. 1); a processing chamber (110 [processing chamber]) comprising a substrate holder (112 [substrate holder]) operable to support a substrate (114 [substrate], para. [0047]); a plasma source (130/132/134) configured to generate plasma in the plasma chamber (120, para. [0047]); and a separation grid (116 [separation grid]) separating the plasma chamber (120) from the processing chamber (110), the separation grid (116) comprising a plurality of holes (“holes” of 116), the separation grid (116) configured to allow neutral radicals to flow from the plasma chamber to the processing chamber via the plurality of holes (para. [0054]),
the separation grid (116) comprising: a gas delivery system (116) defining a plurality of channels (channels between 116a and 116c), a plurality of inlets (118, 121 [gas ports]) and a plurality of outlets (holes in the plates) and wherein the gas delivery system (116) is configured to inject a gas into the neutral radicals from the plurality of outlets (para. [0056]). 
However Ma does not explicitly disclose a plurality of independently controllable valves; wherein each inlet of the plurality of inlets is coupled to a corresponding valve of the plurality of independently controllable valves.
Dhindsa discloses a plurality of independently controllable valves (201A-C], Fig. 1-2); wherein each inlet (inlets of 101A-C) of the plurality of inlets (inlets of 101A-C) is coupled to a corresponding valve (201A-C) of the plurality of independently controllable valves (201A-C) for the purpose of being independently controllable zones for uniformity control (para. [0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valves and inlets configuration as taught by Dhindsa with motivation to be independently controllable zones for uniformity control.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718